United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40120
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SANDRA LUZ CASTRO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:03-CR-579-ALL
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Sandra Luz Castro appeals from her conviction for 15 counts

of aiding and assisting in the preparation of false and

fraudulent income tax returns.   For the first time on appeal,

Castro argues that her sentence should be vacated and the case

remanded for resentencing in light of United States v. Booker,

125 S. Ct. 738 (2005), because the facts underlying her

sentencing adjustments were not proved to the jury beyond a

reasonable doubt or admitted by her and because the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40120
                                 -2-

court utilized a mandatory sentencing scheme rather than an

advisory one.    Both of her challenges fail to meet the plain-

error standard because she has not shown that the error affected

her substantial rights.    See United States v. Valenzuela-Quevedo,

407 F.3d 728, 733-34 (5th Cir. 2005), petition for cert. filed

(July 25, 2005) (No. 05-5556); United States v. Mares, 402 F.3d
511, 521 (5th Cir. 2005), petition for cert. filed (Mar. 31,

2005) (No. 04-9517).

     AFFIRMED.